NO. 12-14-00208-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                         §       APPEAL FROM THE 354TH
IN THE INTEREST OF J.A.R.
                                                         §       JUDICIAL DISTRICT COURT
A/K/A J.A.L., A CHILD
                                                         §       RAINS COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant, appearing pro se, attempts to appeal from an order terminating his parental
rights in a suit initiated by a parent of the child pursuant to Texas Family Code 161.005(a). 1 We
dismiss for want of jurisdiction pursuant to Texas Rule of Appellate Procedure 42.3(a).
        The trial court’s judgment was signed on May 23, 2014. An appeal in a suit in which
termination of the parent-child relationship is in issue is accelerated. TEX. FAM. CODE ANN.
§ 109.002(a) (West 2014). In an accelerated appeal, the notice of appeal must be filed within
twenty days after the judgment or order is signed. TEX. R. APP. P. 26.1(b). Filing a motion for
new trial will not extend the time to perfect an accelerated appeal. TEX. R. APP. P. 28.1(b).
Therefore, Appellant’s notice of appeal was due to have been filed not later than June 12, 2014.
Appellant did not file his notice of appeal until July 18, 2014. Because Appellant’s notice of
appeal was not filed on or before June 12, 2014, it was untimely, and this court has no
jurisdiction of the appeal.
        On July 23, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion

        1
             The Texas Family Code provides a statutory right to counsel in parental-rights termination cases where
suit was filed by a governmental entity and the parent is indigent. TEX. FAM. CODE ANN. § 107.013 (West 2014).
However, no such right exists in private termination cases. In re J.C., 250 S.W.3d 486, 487 (Tex. App.–Fort Worth
2008, pet. denied), cert. denied, 559 U.S. 903, 103 S. Ct. 1281, 175 L. Ed. 2d 1073 (2010); see also TEX. FAM.
CODE ANN. § 107.013.
for an extension of time to file the notice of appeal. Appellant was also warned that the appeal
would be dismissed unless, on or before August 4, 2014, the information in the appeal was
amended to show the jurisdiction of this court.
         In response to this court’s notice, Appellant filed an amended notice of appeal in which
he alleges, and the appellate record reflects, that the trial court clerk sent him notice of the order
of termination more than thirty days after the order was signed. He cites Texas Rule of Civil
Procedure 306a(4) and requests that his time for filing the notice of appeal begin on July 3, 2014.
See TEX. R. CIV. P. 306a(4) (notice to begin on date party or his attorney receives notice of
judgment or other appealable order if trial court clerk does not give notice in compliance with
Rule 306(a)(3)).
         We note that Appellant has not complied with the procedure to establish the application
of Rule 306(a)(4). See TEX. R. CIV. P. 306a(5). But even if Appellant’s compliance were not
required, we could not extend the deadline for filing his notice of appeal under Rule 306a(4).
This is because he admits his attorney had actual knowledge that the order had been signed. His
complaint is that his attorney never notified him of the order so that he could exercise his right to
appeal. But the rule applies only if “within twenty days after the judgment or other appealable
order is signed, a party adversely affected by it or his attorney has neither received [notice from
the trial court clerk] nor acquired actual knowledge of the order. . . .” TEX. R. CIV. P. 306a(4).
Those facts are not present here.
         This court is not authorized to extend the time for perfecting an appeal except as provided
by Texas Rule of Appellate Procedure 26.3. Accordingly, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered August 6, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 6, 2014


                                         NO. 12-14-00208-CV


                  IN THE INTEREST OF J.A.R. A/K/A J.A.L., A CHILD,


                                Appeal from the 354th District Court
                             of Rains County, Texas (Tr.Ct.No. 9490)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.